Order, Surrogate’s Court, New York County (Troy K. Webber, S.), entered on or about March 16, 2009, which, insofar as appealed from, in this turnover proceeding brought pursuant to SCEA 2103, allowed objectant, the alleged common-law spouse of decedent, to remain in occupancy of decedent’s cooperative apartment pending the determination of whether he has standing to object to the will in the probate proceeding, provided that he pay maintenance, insurance, utilities and upkeep, and order, same court and Surrogate, entered October 21, 2010, which, upon reargument, adhered to the original determination, unanimously affirmed, with costs.
The court did not abuse its discretion in ordering objectant to pay only the maintenance, insurance, utilities and upkeep of the apartment as long as he resides there and in rejecting petition*636er’s request that objectant be ordered to pay market rent for his occupancy. As pointed out by Surrogate’s Court, future proceedings may result in objectant having sole ownership of the apartment (compare Johnson v Depew, 38 AD2d 675 [1971], appeal dismissed 30 NY2d 565 [1972]). Concur — Tom, J.P., Saxe, Moskowitz, Acosta and Abdus-Salaam, JJ.